Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require a magnetic filter tube comprising first and second rectangular tubes connected together with an inlet of the first tube connected to a cathode target flange and the outlet of the second tube connected to a vacuum chamber.  Each rectangular tube’s inner wall has a protrusion and groove, the protrusion filled with cooling water.  A forward fan shaped winding slot is fixed near the inlet of the first rectangular tube and a backward fan-shaped winding slot is fixed near the outlet of the second rectangular tube.

While prior art discloses knowledge in the art of rectangular tube shaped magnetic filters connected to a target flange and vacuum chamber with first and second sections, the tubes containing cooling channels (protrusions and grooves) filled with cooling water (see prior office action), none of the prior art teaches nor suggests the inlet and outlets of the tube sections respectively having forward and backward fan-shaped winding slots near their ends (inlet/outlet portion).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASON BERMAN/Primary Examiner, Art Unit 1794